Exhibit 10.1 STOCK REPURCHASE AGREEMENT THIS STOCK REPURCHASE AGREEMENT (the “ Agreement ”) is made and entered into as of November 14, 2014 by and between the George K. Broady (“ Seller ”) and Natural Health Trends Corp., a Delaware corporation (the “ Company ”). RECITALS WHEREAS, on November 4, 2014, the Company publicly disclosed a stock repurchase program (the “ Program ”) for the purchase of shares of the Company’s common stock, $0.001 par value per share (the “ Common Stock ”); WHEREAS, through the date of this Agreement, the Company has purchased through its broker (the “ Broker ”) under the Program, and in accordance with Rule 10b-18 under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), 59,500 shares of Common Stock for an aggregate purchase price of $713,910.35 (exclusive of transaction costs); WHEREAS, in furtherance of the Program, the Company intends to authorize its Broker to continue purchasing shares of Common Stock in the Primary Market (as defined below) in accordance with Rule 10b-18 under the Exchange Act, and may establish a repurchase plan with its Broker compliant with the requirements of Rule 10b5-1(c)(1) and Rule 10b-18 under the Exchange Act (a “ Purchase Plan ”); WHEREAS, Seller beneficially owns 3,893,227 shares of Common Stock (“ Seller Stock ”); and WHEREAS, Seller wishes to sell to the Company, and the Company wishes to buy from Seller, some shares of Seller Stock in connection with the Company’s repurchase of shares pursuant to the Program and on the terms and conditions set forth herein. AGREEMENT For and in consideration of the promises and of the mutual representations, warranties, covenants and agreements contained herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and upon the terms and subject to the conditions hereinafter set forth, the parties do hereby agree as follows: Section 1. Purchase and Sale . Purchase of Stock . After the date of this Agreement, the Company shall purchase from Seller, shares of Seller Stock as follows: (a)Beginning on the date of this Agreement, and at the end of the last Trading Day (as defined below) of each calendar week hereafter until the termination of this Agreement, the Company shall cause its Broker to provide a report (the “ Report ”) setting forth for such calendar week (i) the date of each purchase of Common Stock under the Program (or any Purchase Plan thereunder), (ii) the number of shares of Common Stock purchased, (ii) the applicable price paid per share of Common Stock purchased (including the weighted average price per share for all shares of Common Stock purchased during such week), (iv) the applicable settlement date, and (v) the applicable transaction costs owed to the Broker for executing the purchase (the information in subclauses (i) through (iv) is collectively referred to as the “ Purchase Information ”); provided, that with respect to the first purchase pursuant to this Agreement, such Report shall provide the aforesaid information for shares of Common Stock purchased during the calendar week ending with the date of this Agreement. (b)Upon receipt of the Report, the Company shall promptly provide notice (and in no event no later than the end of the day on which the Company receives the Report) to Seller setting forth (i) the Purchase Information, (ii) the number of shares of Seller Stock which the Company will purchase from Seller, and (ii) the Purchase Price (as defined below) (the “ Purchase Notice ”). The number of shares of Seller Stock to be purchased by the Company shall be equal to one-half of the number of shares of Common Stock purchased by the Broker as reflected in the Report. The purchase of the Seller Stock shall occur on the first Trading Day following the date of the Report. “ Trading Day ” means any day that the quotation and trading system of the “Primary Market” is available for the purchase of shares of Common Stock. “ Primary Market ” means the U.S. OTC Market or The NASDAQ Stock Market, LLC, as applicable, on which shares of Common Stock are traded or listed, or the principal other United States national or regional securities exchange on which the Common Stock is then listed. Purchase Price . For each purchase of shares of Seller Stock by the Company, the Company shall pay Seller a per share amount equal to the weighted average price per share of Common Stock purchased by the Broker pursuant to the Program (or any Purchase Plan thereunder), as reflected in the Purchase Information for the calendar week reflected in the Report (the “ Purchase Price ”), which amount shall be payable in cash by wire transfer in “same-day” funds to an account designated by Seller or by delivery of a Company check payable to Seller, as directed by Seller. Deliveries by Seller . Concurrently herewith and as a part of the transactions contemplated by this Agreement (the “
